Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The AFCP 2.0 request is improper because the request is premature. The application does not contain an outstanding final rejection.  
Election/Restrictions
Claims 1-20 and 24-30 are allowable. The restriction requirement between group I and group II , as set forth in the Office action mailed on 03/27/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of March 27, 2020 is withdrawn.  Claims 21-23, directed to group (II), are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

The closes prior art uncovered by the examiner is Clifford US2007/0260151 but Clifford fails to disclose generating, by the processor, a notification of a failed acquisition of biophysical-signal data set, wherein the notification prompts a subsequent acquisition of the biophysical-signal data set to be performed.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(A) Perschbacher et al US2017/0290550, Perschbacher discloses a systems and methods for detecting an arrhythmic event and storing physiological information associated with the detected arrhythmic event are described. A system may include a first detector to detect an arrhythmic event from a physiological signal sensed from a subject, and generate a confidence indicator indicating a confidence level of the detection of the arrhythmic event. If the confidence indicator indicates a relatively high confidence of arrhythmia detection, the system may provide the detected arrhythmic event to a first process for storing the detected arrhythmic event or generating an alert. If the confidence indicator indicates a relatively low confidence of arrhythmia detection, the system may provide the detected arrhythmic event to at least a second process including confirming or rejecting the detected arrhythmic event [abstract].
(B) An et al US2018/0325466, An discloses a Systems and methods for monitoring patient for syncope are discussed. A syncope monitor system can detect a precipitating event associated with a syncope onset, and acquire hemodynamic data in response to the detection of the precipitating event. A syncope analyzer circuit may generate temporal profiles of one or more hemodynamic parameters using the hemodynamic data. The syncope analyzer may use the temporal profiles to detect a syncopal event and to classify the syncopal event into one of a plurality of syncope categories. The detection and classification information may be output to a user or a process [Abstract].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND DINGA whose telephone number is (571)270-3644.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571 272 4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
ROLAND  DINGA
Examiner
Art Unit 3762